NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JOSEPH PIOTROWSKI,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-414
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 24, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.



PER CURIAM.


             Affirmed.



KELLY, CRENSHAW, and LUCAS, JJ., Concur.